DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 10–11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferreira et al., US 2016/0052372 A1 (“Ferreira”). 
Regarding Claim 10:
It is noted here that the claimed limitation of “an air outlet” refers to the face lying at the top in the view of applicant’s Fig. 5 and defined by its corner regions (8a–8d). This interpretation is obtained from applicant’s disclosure. Applicant Rem. dated Aug. 09, 2022 (“Applicant Rem.”) p. 10. It is understood from applicant’s Fig. 5 that the “air outlet” is the open rectangular region in space, it is not really part of the structure of the claimed air filter. Based on this interpretation, the examiner notes that limitation of “forming an air inlet face for entering air outlet through the air outlet face” describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). However, for the purpose of compact prosecution, the limitation is mapped to Ferreira. See details below. 
Ferreira discloses the claimed limitation of an air filter (i.e., debris shield 5). Firreira Fig. 2, [0014]. The air filter 5 comprises a filter frame body (i.e., peripheral frame 9 and intersecting ribs 14) with a filter-fabric-free air outlet face (a plane in the open space downstream of Firreira’s filter frame body 9 and 14, an example is given in annotated Fig. 2) and a window frame structure (mid-portion 6  and upper portion 7) protruding above the air outlet face and having at least one window region (i.e., the space formed by intersecting ribs 14) forming an air inlet face for entering air outlet through the air outlet face (as airflow enters the window region formed by ribs 14 and move downstream, it will enter the air outlet face as defined above). Id. at Fig. 2, [0014]–[0015]. The air filter 5 comprises a filter fabric (i.e., finer mesh material such as non-woven fabric mat) occupying the at least one window region 14. Id. at Fig. 2, [0017]. The air filter 5 comprises a fixation (i.e., fastener holes 17 for releasable fixing of the filter frame body 9 and 14. Id. at Fig. 2, [0015]. The air filter 5 further comprises at least one of the following features of that the window frame structure 6 and 7 of the air filter protrudes over the filter-fabric-free air outlet face in the shape of a roof with a triangular cross-sectional form. Id. at Fig. 2. [0015]. 

    PNG
    media_image1.png
    606
    579
    media_image1.png
    Greyscale

Regarding Claim 11:
Ferreira discloses that the window frame structure 6 and 7 forms a multi-surface structure (i.e., the V-shaped Roof structure) with at least four air inlet faces adjoining each other at an angle along associated frame side edges (i.e., see annotated Fig. 2 above). Ferreira Fig. 2. 
Regarding Claim 16:
This limitation is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Ferreira in view of Wehle, US 4,693,735 A (“Wehle”). 
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Ferreira in view of Kohler et al., Kohler et al., US 2008/0196687 A1 (“Kohler”). 
Regarding Claim 13:
Ferreira discloses that the debris shield preferably is made of molded plastic. Ferreira Fig. 2, [0014]. Injection molding is commonly known technique to make molded plastic. 
Ferreira does not disclose that the filter fabric is a metallic filter fabric, which is over-moulded on the edges by the plastic material of the filter frame body. 
In the analogous art of air filters, Wehle discloses a filter frame body (i.e., support lattice 15) made from injection molded plastic. Wehle Fig. 3, col. 2, ll. 34–43.  Additionally, Wehle discloses that the filter (i.e., prefilter 10) is metallic filter fabric (i.e., metal filter screen 12), which is over-moulded on the edges by the plastic material of the filter frame body 15. Wehle Fig. 3. Col. 2, ll. 33–43. It would have been obvious for Ferreira’s filter frame structure 6 and 7 to be make of injection molding of plastic material and for the filter fabric to be made of metallic filter fabric as such design as disclosed by Wehle because the injection molding plastic and metal screens are recognized in the art as being suitable for air filters and frames used in air filters. As for the limitation of “over-moulding” the metallic filter on the edges of the plastic material of the filter frame body, it would have been obvious for the metallic filter to be over-moulded on the edges of the filter frame body as shown in Wehle’s Fig. 3 because the filter needs to connect to the frame for the frame to provide support, which means the metallic filter would be over or around the frame, or vice versa. 
Regarding Claim 14:
Ferreira discloses that the air filter according to claim 10, wherein a final fixing holding arrangement is a screw connection with a fixing screw (i.e., fasteners such as screws) and a screw sleeve (i.e., fastener holes 7) which is formed on the filter frame body 9. Ferreira Fig. 2, [0015]. 
Ferreira does not disclose a pre-fixing clamping holding arrangement is formed on a screw sleeve outer periphery, or the fixing screw is captively received in the screw sleeve.
In the analogous art of air filter assemblies, Kohler discloses a fixation that releasably fix a filter frame body (i.e., first frame 91) to a housing (i.e., top cover 83). Kohler Fig. 6, [0028]. Kohler further discloses that the fixation comprises a pre-fixing clamping holding arrangement (i.e., inward bends 93) and a final fixing holding arrangement (i.e., spacing sleeves 95) which are independent of each other. Id. at Fig.5, [0028]. Kohler discloses that the final fixing arrangement (i.e., vertical spacing sleeve 95) is a screw connection with a fixing screw (i.e., clamping screw for vertical spacing sleeve 95) and a screw sleeve 95 which is formed on the filter frame body 91. Id. Additionally, Kohler discloses that the pre-fixing clamping holding arrangement is formed on a screw sleeve 95 outer periphery (i.e., the outer periphery of screw sleeve 95 as annotated below). Id. at Fig. 5. Kohler also discloses that the fixing screw is captively received in the screw sleeve 95. Id. at Fig. 5, [0028]. 
It would have been obvious to substitute Ferreira’s fixation 7 and corresponding screw fastener with Kohler’s fixation because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Allowable Subject Matter
Claims 1–9, 12, 15, 17–20 and 23 are allowable over Beneke US 3,346,955 A (“Beneke”) in view of Diepolder et al., US 2007/0220848 A1 (“Diepolder”). 
Regarding Claim 1:
Beneke discloses a motorized working apparatus (i.e., tree and hedge trimmer 10). Beneke Fig. 1, col. 2, ll. 69–71. The motorized working apparatus 10 comprises:
a housing (enclosure assembly 60) with an air inlet (i.e., inlet opening 80), Id. at Fig. 7, cols. 3–4, ll. 61–9
an air guide (i.e., shroud inlet 56) leading from the air inlet 80 into the housing 60; Id.
an air filter (i.e., air filtering screen 82) which is curved hood-shaped outwardly and covers the air inlet 80 of the housing, Id. at Fig. 1, col. 4, ll. 1–9,

    PNG
    media_image2.png
    410
    422
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    783
    514
    media_image3.png
    Greyscale

Beneke does not disclose that the air filter 82 comprises a filter frame body with a filter-fabric-free air outlet face facing the air inlet of the housing and with a window frame structure protruding over the filter-fabric-free air outlet face and having at least one window region. Beneke also does not disclose a filter fabric occupying the at least one window region, and a fixation for releasable fixing of the filter frame body to the housing. 
In the analogous art of handheld motorized working tools, Diepolder discloses a motorized working apparatus (i.e., power saw or cut-off machine). Diepolder Fig. 1, [0002]. The motorized working apparatus comprises an air filter (i.e., air filter 2) which is curved hood-shaped outwardly and covers the air inlet 10 of the housing 21. Id. at Fig. 4, [0028]. The air filter 2 comprises a filter frame body (i.e., air filter frame 3) with a filter-fabric-free air outlet face (i.e., the filter frame 3 is filter-fabric free) facing the air inlet 10 of the housing 21 and with a window frame structure (i.e., struts 23) protruding over the filter-fabric-free air outlet face and having at least one window region (i.e., the region covered by filter element 4). Id. at Fig. 4, [0023]. The air filter 2 comprises a filter fabric (i.e., filter element 4) occupying the at least one window region. Id. The air filer 2 comprises a fixation (grip element 20) for releasable fixing of the filter frame body 3 to the housing 21. Id. at Fig. 3, [0024]. 
It would have been obvious for Beneke’s air filter 82 to have the structure of Diepolder’s air filter 2 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
However, Beneke as modified does not disclose a pre-fixing clamping holding arrangement and a final fixing holding arrangement which are independent of each other. Beneke as modified also does not discloses that the window frame structure of the air filter protrudes over the filter-fabric- free air outlet face in the shape of a roof with a triangular cross-sectional form.

    PNG
    media_image4.png
    813
    847
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    454
    613
    media_image5.png
    Greyscale

Claims 2–9 and 15 are allowable as they depend from claim 1. 
Claim 12 is objected as it depends on a rejected claim 10. It would be allowable over Ferreira if rewritten in independent form. Claim 12 is allowable because Ferreira does not disclose the limitation of at least four air inlet faces comprises a quadrangular front inlet face adjoining the air outlet face at an acute angle, a quadrangular bottom inlet face adjoining the front inlet face and adjoining the air outlet face at an acute angle, and two triangular transverse inlet faces each adjoining the air outlet face, the front inlet face and the bottom inlet face.
Claim 17 is allowable because it includes allowable subject matter of claim 22, which is that at least four air inlet faces comprise a quadrangular front inlet face adjoining the air outlet face at an acute angle, a quadrangular bottom inlet face adjoining the front inlet face and adjoining the air outlet face at an acute angle, and two triangular transverse inlet faces each adjoining the air outlet face, the front inlet face and the bottom inlet face.
Claim 18–20 and 23 are allowable as they depend on claim 17. 
Response to Arguments
Claim Rejections - 35 USC §§ 102 and 103
Claims 1–9, 15, claims 17–20 and 23 are now indicated as allowable. 
Regarding Claim 10, it is noted that applicant’s amendment is directed to an intended use rather than a physical structure, and therefore does not get patentable weight. Additionally, the amendment would not overcome the current prior art as mapped in claim 10 above. It is further noted there that the examiner maps the amendment limitation for the purpose of compact prosecution only.  Additionally, in response to applicant’s arguments regarding the air outlet face, the air outlet face is annotated in the current office action in claim 10, the examiner notes that a window frame structure 6, 7 of Ferreira “protrudes over the filter-fabric-free air outlet face in the shape of a roof with a triangular cross-sectional form as shown in annotated Fig. 2 in claim 10 above. 
The applicant is reminded that claim 12 is currently objected as being dependent on claim 10. It would be allowable if rewritten in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776